                                UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF OREGON

In re
                                                 )   Case No. 20-61935-dwh13
HEIDI ANGELIQUE BITTICK                          )
RICHARD LEE BITTICK,                             )   Confirmation Hearing Date: 01/13/2021
                                                 )
                                                 )   TRUSTEE’S OBJECTION TO
                                                 )   CONFIRMATION AND MOTION
                                Debtors.         )   TO DISMISS

Naliko Markel, Trustee, objects to confirmation of the Debtors’ First Amended Chapter 13 Plan (Doc. 38;
dated 11/14/2020) for the reasons set out below:
   a.   Plan is not feasible:
   b.   Case not filed in good faith/Plan not proposed in good faith:
   c.   Plan does not commit all of the Debtor’s excess projected disposable income pursuant to 11
        U.S.C. § 1325(b)(1)(B) for the applicable commitment period: (1) The Trustee objects to the
        Debtors’ ongoing plan payments of $1,000 each month for the 4th through 10th months of the
        plan, where the Debtors’ disposable income is $1,284 according to their most recently filed
        Schedule J (doc 34; filed 11/16/2020); and (2) Plan payments should increase by $395/month
        if the Schedule J, line 13c, Jayco expense is paid through the Plan, see f.(1) below.
   d.   Plan does not meet the best interest test of 11 U.S.C. § 1325(a)(4):
   e.   Filing/documentation is deficient: Please provide: (1) A property tax statement; (2) Copies of
        the Debtors’ OSCU #4063 bank statements for July and August; (3) Copies of any pleadings
        filed in the Debtors’ tort and employment cases; (4) The name and contact information of
        the attorney representing the Debtors on the tort and employment claims; (5) Copies of
        both Debtors’ most recently available paystubs to support the figure on the most recently
        filed Schedule I (doc 34; filed 11/16/20)
   f.   Other: Plan changes: (1) Oregon State Credit Union’s claim (#30-1; filed 9/30/20), secured
        by the Jayco White Hawk, does not appear fully secured. The claim should be “crammed
        down” to the value of the vehicle, $16,800 per claim; (2) ¶3(d): populate the blanks; (3)
        ¶4(b)(1) text box: insert “and” prior to “all available funds”; (4) ¶4(c): check the “may”
        box; (5) ¶15: replace the first sentence with “Debtors shall pay to the trustee all net non-
        exempt proceeds of wife's tort claim no later than August 2025 and, at minimum, funds
        sufficient ensure the feasibility of the Plan to the extent required by the Trustee’s payoff
        quote” and replace “shall be reduced” with “may be reduced, subject to the terms of a
        modified plan,”; and (6) ¶16: add “and provide supporting paystubs to the Trustee”.
         Motion to Dismiss. For the above reasons, the Trustee moves the Court for an order dismissing
this case.

       I certify that on January 6, 2021, I served copies of the above Objection and Motion on the
Debtors and any debtor attorney.

DATED: January 6, 2021                           /s/ Zachariah D. Conway, OSB #165832, for
(tm)                                             Trustee




                        Case 20-61935-dwh13           Doc 44      Filed 01/06/21
